EXHIBIT 10.5

AMENDED AND RESTATED GUARANTY
THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of July 20, 2015,
executed and delivered by each of the undersigned, whether one or more,
(“Guarantor”, which term specifically includes each Person that hereafter
executes a Joinder Agreement pursuant to which such Person agrees to become
party to this Guaranty and assume the obligations of a Guarantor hereunder), in
favor of (a) KAYBANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Agent”) for the Lenders under that certain Amended and Restated
Credit Agreement dated as of even date herewith, by and among GRIFFIN CAPITAL
ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., (the “Borrower”), the financial
institutions party thereto and their assignees in accordance therewith (the
“Lenders”), and the Agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms, the “Credit
Agreement”) and (b) the Lenders.
WHEREAS, Borrower, the Agent and certain Lenders party thereto entered into that
certain Credit Agreement dated as of May 8, 2014 (the “Original Credit
Agreement”) and in connection therewith, Guarantor entered into that certain
Guaranty dated as of May 8, 2014 in favor of Agent and the Lenders;
WHEREAS, Borrower, the Agent and the Lenders have agreed to amend and restate
that Original Credit Agreement pursuant to the Credit Agreement;
WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
WHEREAS, the Borrower and Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;
WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, Guarantor
is willing to guarantee the Borrower’s obligations to the Agent and the Lenders
on the terms and conditions contained herein; and
WHEREAS, Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:
Section 1. Guaranty. Guarantor hereby absolutely and unconditionally, jointly
and severally, guaranties the due and punctual payment and performance of all of
the following when due (collectively referred to as the “Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any of the Lenders or the
Agent under or in connection with the Credit Agreement and any other Loan
Document, including without limitation, the repayment of all principal of the
Loans made by the Lenders to the Borrower under the Credit Agreement and the
payment of all interest, fees, charges, reasonable attorneys’ fees and other
amounts payable to any Lender or the Agent thereunder or in connection therewith
(including any Hedging Agreement); (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; and (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Lenders or the Agent in the enforcement
of any of the foregoing or any obligation of such Guarantor hereunder.
Notwithstanding anything in this Guaranty to the contrary, the obligations
guaranteed under this Guaranty shall not include any Excluded Swap Obligations.
Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of Guarantor for its own
account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, Guarantor hereby
waives the right of such Guarantor to require any holder of the Obligations to
take action against the Borrower as provided by any legal requirement of any
Governmental Authority.
Section 3. Guaranty Absolute. Guarantor guarantees that the Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of Guarantor under this Guaranty
shall be absolute and unconditional in accordance with its terms and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than the full and final payment and performance of
the Obligations), including, without limitation, the following (whether or not
such Guarantor consents thereto or has notice thereof):

1

--------------------------------------------------------------------------------




(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Obligations; (ii) any change in the time, place or manner of payment
of all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;
(c)    any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;
(d)    any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;
(f)    any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;
(g)    any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;
(h)    any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
(j)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor hereunder.
The value of the consideration received and to be received by each Guarantor is
reasonably worth at least as much as the liability and obligation of each
Guarantor incurred or arising under the Loan Documents. Each Guarantor has
determined that such liability and obligation may reasonably be expected to
substantially benefit each Guarantor directly or indirectly. Each Guarantor has
had full and complete access to the underlying papers relating to the Loans and
all of the Loan Documents, has reviewed them and is fully aware of the meaning
and effect of their contents. Each Guarantor is fully informed of all
circumstances which bear upon the risks of executing this Guaranty and which a
diligent inquiry would reveal. Each Guarantor has adequate means to obtain from
each other Credit Party on a continuing basis information concerning such other
Credit Party’s financial condition, and is not depending on the Administrative
Agent or the Lenders to provide such information, now or in the future. Each
Guarantor agrees that neither the Administrative Agent nor any of the Lenders
shall have any obligation to advise or notify any Guarantor or to provide any
Guarantor with any data or information regarding any other Credit Party.
Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Obligations or the interest rate that may
accrue on any of the Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any Person liable in any manner for the payment or
collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor); and (f) apply any sum, by whomsoever paid or however
realized, to the Obligations in such order as the Lenders or the Agent shall
elect in accordance with the Credit Agreement.
Section 5. Representations and Warranties. Guarantor hereby makes to the Agent
and the Lenders all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full.
Section 6. Covenants. Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.

2

--------------------------------------------------------------------------------




Section 7. Waiver. Guarantor, to the fullest extent permitted by applicable law,
hereby waives notice of acceptance hereof or any presentment, demand, protest or
notice of any kind, and any other act or thing, or omission or delay to do any
other act or thing, which in any manner or to any extent might vary the risk of
such Guarantor or which otherwise might operate to discharge such Guarantor from
its obligations hereunder.
Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.
Section 9. Reinstatement of Obligations. Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, with
respect to any Obligations if at any time payment of any such Obligations is
rescinded or otherwise must be restored by the Agent and/or the Lenders upon the
bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.
Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and Guarantor hereby waives any
benefit of, and any right to participate in, any security or collateral given to
the Agent and the Lenders to secure payment or performance of any of the
Obligations.
Section 11. Payments Free and Clear. All sums payable by Guarantor hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
(as defined in the Credit Agreement) or Other Taxes (as defined in the Credit
Agreement); provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Agent, any Lender or Issuing Bank (as defined in the Credit Agreement) (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made; (ii) such Guarantor shall make such deductions;
and (iii) such Guarantor shall pay the full amount deducted to the relevant
Governmental Authority (as defined in the Credit Agreement) in accordance with
applicable law.
Section 12. Set-off. Guarantor hereby grants to Agent, on behalf of the Lenders,
a security interest in and lien on all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by Agent to or for the credit or the account of any Guarantor. In addition
to any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
but excluding any funds held by the Borrower on behalf of tenants or other third
parties) at any time held and other obligations at any time owing by such Lender
to or for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Guaranty held
by such Lender then due and payable. Guarantor agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Note, whether or not acquired pursuant to the applicable provisions of the
Credit Agreement, may exercise rights of setoff or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Guarantor in the amount of such participation.
Section 13. Subordination. Guarantor hereby expressly covenants and agrees for
the benefit of the Agent and the Lenders that all obligations and liabilities of
the Borrower or any other Guarantor to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from the Borrower or any other Guarantor (collectively, the “Junior Claims”)
shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.
Section 14. Avoidance Provisions. It is the intent of Guarantor, the Agent and
the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such

3

--------------------------------------------------------------------------------




Guarantor to the Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Agent and the Lenders hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor nor any other Person shall have any right
or claim under this Section as against the Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.
Section 15. Information. Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.
Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 17. Jurisdiction; Venue; JURY WAIVER.
(a)Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the state and federal courts in
Boston, Massachusetts and in New York, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty shall affect any right that the Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Guaranty or any other Loan Document against the Guarantor or its properties
in the courts of any jurisdiction.
(b)Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any other Loan Document in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon Guarantor as to the outstanding
amount of such Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Agent to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.
Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Guarantor hereby consents to the delivery by the Agent or
any Lender to any assignee, transferee or

4

--------------------------------------------------------------------------------




participant of any financial or other information regarding the Borrower or any
Guarantor. Guarantor may not assign or transfer its obligations hereunder to any
Person.
Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.
Section 22. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.
SECTION 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS) IS
LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE OBLIGATIONS AND
UNDER OTHER LOAN DOCUMENTS.
Section 24. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement.
Guarantor’s address for notice is set forth below its signature hereto.
Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 26. Keepwell. Each Guarantor that is a Qualified ECP Party at the time
that this Guaranty becomes effective with respect to any Hedging Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor that is not then an “eligible contract participant”
under the Commodity Exchange Act (a “Specified Guarantor”) to honor all of its
obligations under this Guaranty in respect of Hedging Obligations (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Party’s obligations and
undertakings under this Section 26 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Party under this Section
shall remain in full force and effect until the Guarantied Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Guarantor for all purposes of the Commodity
Exchange Act.
Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.
Section 28. Definitions.
(a)For the purposes of this Guaranty, “Proceeding” means any of the following:
(i) a voluntary or involuntary case concerning any Guarantor shall be commenced
under the Bankruptcy Code or any other applicable bankruptcy laws; (ii) a
custodian (as defined in the Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any applicable law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.
(b)For the purposes of this Guaranty, (i) “Excluded Swap Obligation” means, with
respect to any guarantor of a Swap Obligation, including the grant of a security
interest to secure the guaranty of such Swap Obligation, any Swap Obligation if,
and to the extent that, such Swap Obligation is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty or grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Swap Obligation or security interest is or
becomes illegal, (ii) “Swap Obligation” means any Hedging Obligation that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act, as amended from time to time, and (iii) “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute.

5

--------------------------------------------------------------------------------




(c)Commodity Exchange Act: means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute
(d)Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation
 
 
 
By:
/s/ Joseph E. Miller
 
 
Name:
Joseph E. Miller
 
 
Title:
Chief Financial Officer



THE GC NET LEASE (GV QUEBEC COURT) INVESTORS, LLC
THE GC NET LEASE (RENTON) INVESTORS, LLC
THE GC NET LEASE (PHOENIX DEER VALLEY) INVESTORS, LLC
THE GC NET LEASE (ARLINGTON HEIGHTS) INVESTORS, LLC
THE GC NET LEASE (IRVINE ARMSTRONG) INVESTORS, LLC
THE GC NET LEASE (JOLIET) INVESTORS, LLC
THE GC NET LEASE (WESTMINSTER) INVESTORS, LLC
THE GC NET LEASE (PHOENIX NORTHGATE) INVESTORS, LLC
THE GC NET LEASE (EL SEGUNDO GRAND) INVESTORS, LLC
THE GC NET LEASE (ATLANTA WINDY RIDGE) INVESTORS, LLC
THE GC NET LEASE (ATLANTA WILDWOOD I) INVESTORS, LLC
THE GC NET LEASE (ATLANTA WILDWOOD II) INVESTORS, LLC
THE GC NET LEASE (MASON SIMPSON) INVESTORS, LLC
THE GC NET LEASE (MASON DUKE) INVESTORS, LLC
THE GC NET LEASE (WESTERVILLE) INVESTORS, LLC
THE GC NET LEASE (DUBLIN) INVESTORS, LLC
THE GC NET LEASE (ARLINGTON CENTREWAY) INVESTORS, LLC


By:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation, its General
Partner
 
 
 
By:
/s/ Joseph E. Miller
 
 
 
Name:
Joseph E. Miller
 
 
 
Title:
Chief Financial Officer



[Signatures Continue on the Following Page]

7

--------------------------------------------------------------------------------






THE GC NET LEASE (IRVING) INVESTORS, LLC
THE GC NET LEASE (ALLEN PARK) INVESTORS, LLC
THE GC NET LEASE (MILWAUKEE) INVESTORS, LLC
THE GC NET LEASE (NASHVILLE CENTURY) INVESTORS, LLC
THE GC NET LEASE (WAYNE) INVESTORS, LLC
THE GC NET LEASE (LYNNWOOD I) INVESTORS, LLC
THE GC NET LEASE (MARYLAND HEIGHTS) INVESTORS, LLC
THE GC NET LEASE (OLATHE) INVESTORS, LLC
THE GC NET LEASE (PARSIPPANY) INVESTORS, LLC
THE GC NET LEASE (MARYLAND HEIGHTS LACKLAND) INVESTORS, LLC
THE GC NET LEASE (PHOENIX BEARDSLEY) INVESTORS, LLC
THE GC NET LEASE (SAN CARLOS) INVESTORS, LLC
THE GC NET LEASE (CHARLOTTE - NORTH FALLS) INVESTORS, LLC
THE GC NET LEASE (LARGO) INVESTORS, LLC
THE GC NET LEASE (EARTH CITY) INVESTORS, LLC
THE GC NET LEASE (MASON I) INVESTORS, LLC
THE GC NET LEASE (CHARLOTTE RESEARCH) INVESTORS, LLC
THE GC NET LEASE (LYNNWOOD II) INVESTORS, LLC
THE GC NET LEASE (HOUSTON WESTGATE III) INVESTORS, LLC


By:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation, its General
Partner
 
 
 
By:
/s/ Joseph E. Miller
 
 
 
Name:
Joseph E. Miller
 
 
 
Title:
Chief Financial Officer



[Signatures Continue on the Following Page]

8

--------------------------------------------------------------------------------






THE GC NET LEASE (ATLANTA PERIMETER) INVESTORS, LLC
THE GC NET LEASE (FRISCO) INVESTORS, LLC
THE GC NET LEASE (HERNDON) INVESTORS, LLC
THE GC NET LEASE (HOUSTON WESTWAY I) INVESTORS, LLC
THE GC NET LEASE (HOUSTON WESTWAY II) INVESTORS, LLC
THE GC NET LEASE (DEERFIELD) INVESTORS, LLC
THE GC NET LEASE (LISLE) INVESTORS, LLC
THE GC NET LEASE (DENVER) INVESTORS, LLC
THE GC NET LEASE (COLUMBUS) INVESTORS, LLC
THE GC NET LEASE (MIRAMAR) INVESTORS, LLC
By:
SOR OFFICE OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
 
By:
GRIFFIN SAS, LLC, a Maryland limited liability company
 
 
 
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
 
 
 
 
 
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
By:
/s/ Joseph E. Miller
 
 
 
Name:
Joseph E. Miller
 
 
 
Title:
Chief Financial Officer



[Signatures Continue on the Following Page]

9

--------------------------------------------------------------------------------




THE GC NET LEASE (COLUMBIA) INVESTORS, LLC, a Delaware limited liability company
 
By:
THE POINT AT CLARK STREET REIT, LLC, a Delaware limited liability company
 
 
 
 
By:
FRANKLIN CENTER MEMBER, LLC, a Delaware limited liability company
 
 
 
 
 
 
By:
SOR OFFICE OPERATING PARTNERSHIP, L.P. , a Delaware limited partnership
 
 
 
 
 
 
 
 
By:
GRIFFIN SAS, LLC, a Maryland limited liability company
 
 
 
 
 
 
 
 
 
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph E. Miller
 
 
 
 
 
 
Name:
Joseph E. Miller
 
 
 
 
 
 
Title:
Chief Financial Officer



Address for Notices:
c/o Griffin Capital Corporation
Griffin Capital Plaza
1520 Grand Avenue
El Segundo, California 90245
Attention: Joseph E. Miller
Telecopy No. (310) 606-5910




 
 
 

With a copy to:
c/o Griffin Capital Corporation
790 Estate Drive
Deerfield, Illinois 60015
Attention: Mary Higgins
Telecopy No. (847) 267-1237








 
 
 






10